UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2183


GILBERT L. SPURLOCK,

                  Plaintiff - Appellant,

             v.

MRS. LEAL; DEPARTMENT OF UNITED STATES ARMY,

                  Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cv-00749)


Submitted:    January 5, 2009                 Decided:   January 21, 2009


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gilbert L. Spurlock, Appellant Pro Se. Carol A. Casto, Assistant
United   States  Attorney,   Charleston,   West  Virginia,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gilbert L. Spurlock appeals the district court’s order

accepting the report and recommendation of the magistrate judge

and dismissing his civil complaint for failure to timely respond

to the court’s order.    We have reviewed the record and find no

reversible    error.   Accordingly,   although   we   grant   leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.     See Spurlock v. Leal, No. 3:07-cv-00749

(S.D.W. Va. Sept. 16, 2008).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED




                                 2